DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/22/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant’s specification states that (115) is the “body,” which has a “front” and “rear piece.” As such, it is unclear how the loop is “between” the front and rear pieces. It appears from applicant’s Fig. 1 that the “body” includes more than just element (115).  
Moreover, applicant’s latest submission of the specification, filed 8/3/2020, is not entered. Numerous reference numbers (110, 140a, 140b, 140c, 210c, 230a, 230b, 410c and 435a) in the latest specification are not present in any drawings. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The front and rear pieces of the body are unclear. For examination purposes, the “body” can be multiple separate pieces. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 9,746,299) in view of Sitz (US 2018/0031351) and Christoff (US 9,801,455).
Regarding claims 1 and 13, Davis discloses a handgun magazine clip, comprising: a body (Fig. 7) having a front piece (at 126) and a rear piece (at 199), the rear piece including a clip (154) and a partial loop (130) attached to the body between the front piece and the rear piece such that the loop is compressed and secured in place between the front piece and the rear piece of the body; wherein the partial loop is sized to receive a handgun magazine (M) such that when the handgun magazine is inserted into the loop a highest portion of the handgun magazine is lower than a top most portion of the clip. See Figs. 1-11. Davis also discloses a catch (Fig. 11, at 160) that is disposed on a rear piece of a body between a clip (500) and the body. See Fig. 5. Davis does not disclose the loop or friction badge as claimed.
Sitz, which is drawn to a clip, discloses using an elasticized loop with a badge (Fig. 7, at top of 706) that can encircle a handgun magazine ([0044]). See ¶[0073]. Moreover, the elasticized loop can be formed from an elasticized material ([0125] - neoprene) where both a first end and a second end of the elasticized material  wherein the elasticized loop is sized to encircle a handgun magazine such that when the handgun magazine is inserted into the elasticized loop a highest portion of the handgun magazine is lower than the top most portion of the clip and the handgun magazine is secured to the body by elastic pressure from the elasticized loop. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the loop of Davis be a full elasticized loop with a badge that can encircle a magazine, as disclosed by Sitz, in order to better secure a magazine, and grip the holster. 
Christoff, which is drawn to a holster, discloses a tacky material that may contact the skin of a user. See col. 2, ll. 16-39. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the material of Christoff on the badge of Davis, as modified above, in order to create friction and secure the holster to a user.
Regarding claim 3, the clip is attached to the rear piece of the body. See Fig. 1.
Regarding claim 4, the clip is integrally formed with the rear piece of the body. See Fig. 1.
Regarding claim 5, the front piece and the rear piece of the body are connected by one or more fasteners (160). See Fig. 7.
Regarding claim 6, the clip includes a loop, defining an apex of the clip (at 145). See Fig. 7.  

Regarding claim 11, Davis as modified above disclose the badge on an outside surface of the loop. See Sitz, Fig. 7. 
Regarding claim 12, Davis as modified above sufficiently discloses the claimed invention.  
Regarding claim 16, the clip is constructed of spring steel. See col. 5, ll. 13-15.
Regarding claim 17, the elasticized loop can be configured to secure a handgun magazine to a front piece of the body. 
Regarding claim 18, the loop is configured to secure a handgun magazine to a front piece of a body at a point where a highest portion of the handgun magazine is disposed below an apex of the clip. See Fig. 11.
Regarding claim 19, Davis discloses the claimed invention except for body material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the body be the claimed materials in order to have a strong but pliable body to attach to a user, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.
Regarding claim 20, the clip provides a continuous space between the clip and the body between an apex of the clip and a point at a splay of the clip where the clip can contact the body.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, Sitz, and Christoff as applied above in further view of Beck (US 1,652,972).
Regarding claim 9, Davis does not disclose punchings. Beck, which is drawn to a clip, discloses the clip including one or more through-hole punchings. See, Figs. 1-4. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use punchings, as disclosed by Beck, on the clip of Davis in order to provide better grip to the clip.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, Sitz, and Christoff as applied above in further view of Schlang (US 9,927,218).
Regarding claim 14, Davis does not disclose a catch as claimed. Schlang, which is drawn to a clip, discloses a catch (400) that is implemented as a tacky material. See Schlang, col. 8, ll. 17-20. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a catch with tacky material, as disclosed by Schlang, on the clip of Davis in order to better secure the clip to a user. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, Sitz, and Christoff as applied above in further view of Prestwich (US 2013/0306693).
Regarding claim 15, Davis does not disclose the catch as claimed. Prestwich, which is drawn to a holster, discloses a catch disposed on a rear surface of the body at See In re Japiske, 86 USPQ 70.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection. However, as to the 35 U.S.C. 112 rejection, in view of the specification, it is still unclear how the loop is “between” the front and rear pieces of the “body,” as the “body” may or may not include more than just element (115).  
Next, applicant argues the elasticized loop sized to encircle a magazine; it is the Office’s position that Davis in view of Sitz sufficiently discloses these limitations. See above rejection. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734